Exhibit 10.1.f

GUARANTY

             This Guaranty, dated as of September 12, 2002, is made by Great
Plains Energy Incorporated (herein called "Guarantor"), a Missouri corporation
with its principal place of business located at 1201 Walnut, Kansas City,
Missouri 64106, in favor of Coral Power, L.L.C. (herein called "Creditor") with
its principal place of business located at 909 Fannin, Suite 700, Houston, TX
77010.

             In order to induce Creditor to enter into, from time to time,
agreements or contracts (herein collectively called the "Agreements") with
Strategic Energy, L.L.C. (herein called "Debtor"), a Delaware limited liability
company and a related company of Guarantor (Guarantor has an indirect ownership
interest in Debtor), with its principal place of business located at Two Gateway
Center, Pittsburgh, PA 15222, Guarantor acknowledges adequate consideration and
hereby agrees as follows:

             Section 1. Guaranty. Guarantor hereby unconditionally guarantees
the punctual and complete payment when due (whether at stated maturity, by
acceleration or otherwise), of any and all indebtedness, liabilities, and
obligations under the Agreements of Debtor to Creditor now or hereafter
existing, whether absolute or contingent, joint and/or several, secured or
unsecured, direct or indirect (all such indebtedness, liabilities and
obligations are being herein collectively called the "Obligations"). This
Guaranty is a guarantee of payment and not of collection. Guarantor acknowledges
that it is jointly and severally liable for payment of the Obligations.

             Section 2. Demands. If Debtor fails or refuses to pay any
Obligations when due, and Creditor elects to exercise its rights under this
Guaranty, Creditor shall make a demand upon Guarantor (hereinafter referred to
as a "Payment Demand"). A Payment Demand shall be in writing and shall
reasonably and briefly specify in what manner and what amount Debtor has failed
to pay and an explanation of why such payment is due, with a specific statement
that Creditor is calling upon Guarantor to pay under this Guaranty. A Payment
Demand satisfying the foregoing requirements when delivered to Guarantor
pursuant to Section 7 of this Guaranty shall be required with respect to
Obligations before Guarantor is required to pay such Obligations hereunder and
shall be deemed sufficient notice to Guarantor that it must pay the Obligations
within ten business days after its receipt of the Payment Demand. A single
written Payment Demand that complies with the terms of this Section 2 shall be
effective as to any specific failure to pay during the continuance of such
failure to pay, until Debtor or Guarantor has cured such failure to pay, and
additional written demands concerning such failure to pay shall not be required
until such failure to pay is cured.

             Section 3. Waiver. Except as otherwise provided in Sections 2, 5 or
8 hereof, Guarantor hereby waives:

             (a)      notice of acceptance of this Guaranty, of the creation
and/or existence of any of the Obligations and of any action by Creditor in
reliance hereon or in connection herewith;

             (b)      promptness, diligence, presentment, demand for payment,
notice of



--------------------------------------------------------------------------------



dishonor or nonpayment, protest and notice of protest with respect to the
Obligations; and

             (c)      any requirement that suit be brought against, or any other
action by Creditor be taken against, or any notice of default or other notice be
given to, or any demand be made on, the Debtor or any other person, or that any
other action be taken or not taken as a condition to Guarantor's obligations
under this Guaranty or as a condition to enforcement of this Guaranty against
Guarantor.

             Except as to applicable statutes of limitation or repose, no delay
of Creditor in the exercise of, or failure to exercise, any rights hereunder
shall operate as a waiver of such rights, a waiver of any other rights or a
release of Guarantor from any obligations hereunder.

             Guarantor consents to the renewal, compromise, extension,
acceleration or other changes in the time of payment of or other changes in the
terms of the Obligations, or any part thereof or any changes or modifications to
the terms of the Agreements (collectively, "Changes"); however, such consent
shall not be deemed to add to, delete from, or modify any of the terms and
conditions of this Guaranty.

             Section 4. Representations and Warranties. Guarantor hereby
represents and warrants to Creditor as follows:

             (a)      Guarantor is a corporation, duly organized, validly
existing and in good standing under the laws of the state of its organization,
and is duly qualified and in good standing in each jurisdiction where the nature
of its business or the character of the assets and properties owned or held
under lease by it requires such qualification, except where the failure to so
qualify could not reasonably be expected to have a material adverse effect on
Guarantor. Guarantor has all requisite power and authority, organizational or
otherwise, to conduct in all material respects its business and to own, or hold
under lease, its material assets or properties and to execute and deliver, and
perform all of its obligations under this Guaranty;

             (b)      The execution, delivery and performance by Guarantor of
this Guaranty are within the Guarantor's organizational powers, have been duly
authorized by all necessary corporate action and do not contravene the
organizing documents of Guarantor or any law or material contractual restriction
binding on or affecting Guarantor; and

             (c)      This Guaranty is the legal, valid and binding obligation
of Guarantor enforceable against the Guarantor in accordance with its terms
except as the enforceability of this Guaranty may be limited by the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors rights generally and by general principles of equity.

             Section 5. Setoffs and Counterclaims. Without limiting Guarantor's
own defenses and rights hereunder, Guarantor reserves to itself all rights,
setoffs, counterclaims and other defenses to which Debtor or any other affiliate
of Guarantor is or may be entitled to, relating to or arising from or out of the
Agreements or otherwise, except for defenses relating to, arising from or out



--------------------------------------------------------------------------------



of the bankruptcy, insolvency, dissolution or liquidation of Debtor.

             Section 6. Amendments, etc. No amendment or waiver of any provision
of this Guaranty nor consent to any departure by Guarantor therefrom shall in
any event be effective unless the same shall be in writing and signed by
Creditor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

             Section 7. Addresses for Notices. All notices and other
communications provided for hereunder (collectively called "Notice") shall be in
writing and delivered personally or mailed by certified mail, postage prepaid
and return receipt requested, or by telegram or telecopier, as follows:



To Guarantor:

Great Plains Energy Incorporated
1201 Walnut
Kansas City, MO 64106
Fax No.: (816) 556-2992
Attn: Treasurer

To Creditor:

Coral Power, L.L.C.
909 Fannin, Suite 700
Houston, Texas 77010
Fax No.: (713) 230-7925
Attn: Credit Manager



             Notice given by personal delivery or mail shall be effective upon
actual receipt. Notice given by telegram or telecopier shall be effective upon
actual receipt if received during the recipient's normal business hours, or at
the beginning of the recipient's next business day after receipt if not received
during the recipient's normal business hours. All Notices by telegram or
telecopier shall be confirmed promptly after transmission in writing by
certified mail or personal delivery. Any party may change any address to which
Notice is to be given to it by giving notice as provided above of such change of
address.

             Section 8. No Waiver; Remedies. Except as to applicable statutes of
limitation or repose, no failure on the part of Creditor to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise thereof or the exercise of any other right.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

             Section 9. Continuing Guaranty; Termination. This Guaranty is an
absolute and continuing guaranty, except as specifically set forth herein. This
Guaranty shall terminate on the first to occur of (a) ten (10) days after
Creditor receives written notice from Guarantor of such termination, (b) the
full payment of all Obligations, and (c) September 11, 2003 (the "Termination
Date"). Except as set forth in the next sentence, from and after the Termination
Date, Guarantor shall have no liability whatsoever for any Obligations created
or incurred either before, on or after the Termination Date. Notwithstanding the
preceding sentence, (i) no termination of this Guaranty pursuant to clause (a)
of this Section 9 shall affect Guarantor's



--------------------------------------------------------------------------------



obligations hereunder for any Obligations created or incurred on or before the
Termination Date, and (ii) this Guaranty shall continue to be effective or
reinstated, as the case may be, if at any time payment of the Obligations
created or incurred on or before the Termination Date, or any part thereof, is
rescinded or must otherwise be returned by Creditor upon the insolvency,
bankruptcy or reorganization of Debtor or otherwise, all as though such payment
had not been made. Guarantor's obligations hereunder may not be assigned without
Creditor's written consent. This Guaranty shall be binding upon Guarantor, its
successors and assigns, and shall inure to the benefit of and be enforceable by
Creditor and its successors and assigns.

             Section 10. Governing Law. This Guaranty and the rights and
obligations of the parties hereunder shall be governed by and construed in
accordance with the laws of the State of New York, without reference to conflict
of laws principles of said state.

             Section 11. Limitation on Guarantor's Liability. Notwithstanding
anything herein to the contrary, the liability of Guarantor under this Guaranty
shall be limited to the following:

             (a)      Guarantor's liability hereunder shall be and is
specifically limited to payments expressly required to be made by Debtor under
the Agreements, but in no event shall Guarantor be liable or otherwise subject
hereunder to any indirect, special, incidental, consequential, exemplary,
punitive or tort damages, costs, attorney's fees and expenses or loss of
profits; and

             (b)      Guarantor's aggregate liability to Creditor under this
Guaranty is limited to and shall not exceed Seven Million Five Hundred Thousand
Dollars ($7,500,000) for the period ending March 12, 2003, and thereafter shall
be limited to and shall not exceed Five Million Dollars ($5,000,000).

             Section 12. Entire Agreement. This Guaranty embodies the entire
agreement and understanding between Guarantor and Creditor and supersedes all
prior and contemporaneous agreements and understandings relating to the subject
matter hereof. The headings in this Guaranty are for purposes of reference only,
and shall not affect the meaning hereof.

             IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

GREAT PLAINS ENERGY INCORPORATED

By: /s/ Andrea F. Bielsker
Name: Andrea F. Bielsker
Title:     Senior Vice President - Finance, Chief
            Financial Officer and Treasurer



--------------------------------------------------------------------------------



 

First Amendment to Guaranty

             This First Amendment to Guaranty (the "First Amendment") is made
and entered into as of March 7, 2003, by and between Great Plains Energy
Incorporated (the "Guarantor") and Coral Power, L.L.C. (the "Creditor"), and,
each a "Party" and collectively the "Parties".

             Witnesseth:

             Whereas, Guarantor issued a certain guaranty dated as of September
12, 2002 in favor of Creditor relating to certain agreements or contracts
between Strategic Energy, L.L.C. ("Strategic") and the Creditor (the
"Guaranty"), and

             Whereas, Guarantor and Creditor wish to amend the Guaranty as set
forth below.

             Therefore, in consideration of the premises and of the mutual
agreements herein contained, the receipt and sufficiency of which is
acknowledged by Guarantor and Creditor, the Parties agree as follows:

             Section 1. Amendment of Section 11(b). Section 11(b) of the
Guaranty is hereby amended in its entirety to read as follows:

"(b)      Guarantor's aggregate liability to Creditor under this Guaranty is
limited to and shall not exceed Ten Million Dollars ($10,000,000)."

             Section 2. Effectiveness of Amendment. This First Amendment shall
be effective as of the date first above written. Except as specifically amended
herein, the Guaranty shall remain in full force and effect in accordance with
its terms.

             In witness whereof, the Parties have signed this First Amendment as
of the date first written above.

Great Plains Energy Incorporated

/s/ Andrea F. Bielsker
Andrea F. Bielsker
Senior Vice President - Finance, Chief
Financial Officer and Treasurer



Coral Power, L.L.C.

By: /s/ Robert E. Long
Name: Robert E. Long
Title: VP Corp Fin & Treas.

